Citation Nr: 0904293	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-40 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 50 percent 
before May 8, 2008, and an initial rating higher than 70 
percent from May 8, 2008, for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to July 1970 and in the United States Marine Corps 
Reserve from July 1971 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in October 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

While on appeal, the RO increased the rating for post-
traumatic stress disorder to 70 percent, effective May 8, 
2008.  


FINDING OF FACT

Before September 7, 2004, there is insufficient evidence to 
rate post-traumatic stress higher than 50 percent; from 
September 7, 2004, and currently the symptoms attributable to 
post-traumatic stress are the equivalent of occupational and 
social impairment with deficiencies in most areas, such as 
family relations, judgment, thinking, or mood, which equate 
to the criteria for a 70 percent rating under the General 
Rating Formula for Mental Disorders, but the symptoms 
associated with the diagnosis of post-traumatic stress 
disorder are not equivalent to total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, which are the criteria for a 100 percent rating 
under the General Rating Formula for Mental Disorders.




CONCLUSION OF LAW

Before September 7, 2004, the criteria for an initial rating 
higher than 50 percent for post- traumatic stress disorder 
have not been met; from September 7, 2004, and currently, the 
criteria for an initial rating of 70 percent have been met, 
but the criteria for a 100 percent rating have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2003, on the underlying claim of service 
connection for posttraumatic stress disorder.  Where, as 
here, service connection has been granted and the initial 
disability ratings have been assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
regarding the ratings of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for initial higher ratings 
for post-traumatic stress disorder.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  The RO has obtained the service treatment records 
and VA records.  The veteran was afforded VA examinations.  



As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background 

Private treatment records, dated in March 2004, show that the 
veteran was experiencing insomnia and depression. 

In a statement in April 2004, the veteran's pastor stated 
that the veteran's post-traumatic stress disorder had 
resulted in loss of employment, a failed marriage, and 
feelings of hopelessness about the future.  

On VA examination on September 7, 2004, it was noted that the 
veteran had worked for 25 years for the same company and he 
had retired in 1995.  For family relationships, the 
relationships with his brothers and sisters and his two 
children were described as good.  It was noted that the 
veteran was separated from his wife after more than 30 years 
of marriage because the veteran had become withdrawn and his 
nightmares scared his wife. 

The veteran was described as oriented and his appearance was 
appropriate. His affect, speech, and communication were 
normal.  His mood was depressed, but his mood did not affect 
his ability to function independently and he did not 
demonstrate any impairment in impulse control.  The veteran 
denied panic attacks, delusions, hallucinations, or suicidal 
or homicidal ideation.  There was evidence of some 
obsessional rituals, in terms of being a workaholic in order 
to avoid thinking about Vietnam.  His thought processes were 
normal.  Judgment and abstract thinking were intact.  There 
was evidence of mild memory impairment, particularly in 
short-term memory.  He was able to understand simple and 
complex commands.   

As for symptoms associated post-traumatic stress disorder, 
the veteran had recurrent recollections and distressing 
dreams of Vietnam and distress at the exposure to similar 
events.  He avoided associations with Vietnam.  He had 
diminished participation in activities, feelings of 
detachment from others, difficulty falling asleep, 
exaggerated startle responses, and hypervigilance.  The 
veteran, however, was able to perform his activities of daily 
living and manage his funds.  He did experience difficulties 
establishing and maintaining effective work and social 
relationships.  As to personal relationships, the veteran was 
in process of a divorce because of his social withdrawal and 
frightening nightmares.  The Global Assessment of Functioning  
(GAF) score was 50. 

In the rating decision in October 2004, the RO granted 
service connection for post-traumatic stress disorder and 
assigned an initial rating of 50 percent, effective December 
30, 2002.    

VA records show that in February 2005 on a biopsychosocial 
assessment, the veteran was living with a brother and 
attended a church support group.  The veteran appeared neatly 
groomed.  He was oriented.  Speech was coherent.  Thought 
processes were linear and goal directed.  There was no 
evidence of psychoses, delusions, hallucinations, confusion, 
loose associations, or paranoia.  His affect was congruent 
with his depressed mood.  He denied any suicidal or homicidal 
ideation.  He complained of immediate and short-term memory 
difficulties.  Long-term memory appeared intact.  
Concentration was fair.  Insight and judgment were within 
normal limits.  The symptoms of post-traumatic stress 
disorder included sleep difficulties, nightmares, flashbacks, 
depression, anxiety, reclusiveness, and anhedonia.  The GAF 
score was 55.  

In August 2005, a VA staff psychiatrist stated that the 
veteran suffered from post-traumatic stress disorder, 
including symptoms of frequent nightmares, flashbacks, 
depression, anxiety, social withdrawal, irritability, and 
insomnia.  The psychiatrist stated that veteran was attending 
weekly group therapy sessions and psychiatric appointments.  
The GAF score was 48.         

VA records show that the veteran regularly participated in 
group therapy from March 2005 to July 2008.  When reported 
the GAF scores were 55 and 55 in May and October 2007, 
respectively, and 40 in July 2008. 

VA psychiatric notes show that in August 2007 and in January 
2008 the veteran's symptoms were frequent nightmares, 
depression, flashbacks, social withdrawal, irritability, and 
insomnia.  In August 2007, it was noted that the veteran's 
divorce had become final. 

In May 2008, a VA staff psychiatrist reported that veteran's 
current symptoms were irritability, depression, flashbacks, 
nightmares, anxiety, and impaired concentration and the GAF 
score was 45. 

In an interview in May 2008 by the veteran's treating 
psychologist, it was noted that the veteran had retired in 
1995 after 25 years with the same company because of a back 
injury and post-traumatic stress disorder.  As for family, 
the veteran was divorced, which he blamed on his inability to 
participate in family life and he was estranged from his two 
daughters.  He was also estranged from a lady friend because 
of his behavior.  

On mental status examination, the veteran described symptoms 
of sadness and anxiousness in social settings.  He indicated 
that he had few friends, who were veterans.  The psychologist 
reported that the veteran had persistent symptoms of 
flashbacks, distressing dreams, avoidance, decreased 
interest, estrangement, increased arousal, sleep 
difficulties, irritability, anger, difficulty concentrating, 
and hypervigilance.  The psychologist expressed the opinion 
that the veteran could not work because of the instant onset 
of anger, anxiety, and intolerance of long-term interactions.  
The psychologist stated that the veteran's symptoms of 
anxiety, anger, depression, suicidal ideation, and avoidance 
interfered with the veteran's day-to-day functioning in any 
environment.  The GAF score was 40. 

In a rating decision in July 2008, the RO increased the 
rating for post-traumatic stress disorder to 70 percent, 
effective May 8, 2008, and granted a total disability rating 
for compensation due to individual unemployability, also 
effective May 8, 2008.  

Rating Criteria 

Post-traumatic stress disorder is rated under a General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  



The criteria for the next higher rating, 100 percent, under 
Diagnostic Code 9411 are total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning Score 

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  



Analysis 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 70 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 70 percent rating, that is, occupational 
and social impairment with deficiencies in most areas, such 
as family relations, judgment, thinking, and mood. 

Under the General Rating Formula for Mental Disorders, the 
criteria for the next higher rating, 70 percent, under 
Diagnostic Code 9411, are occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. 

Private treatment records, dated in March 2004, show that the 
veteran was experiencing insomnia and depression.  The 
symptoms of insomnia and depression alone are insufficient to 
rate post-traumatic stress disorder higher than 50 percent 
under the General Rating Formula for Mental Disorders in the 
absence of the effect the symptoms had on family relations, 
judgment, thinking, and mood, the criteria for the next 
higher rating.  

In a statement in April 2004, the veteran's pastor stated 
that the veteran's post-traumatic stress disorder had 
resulted in loss of employment, a failed marriage, and 
feelings of hopelessness about the future.  While the pastor 
described the effect of post-traumatic stress disorder, which 
was absent in the private treatment records, the underlying 
symptomatology relied on to support the pastor's conclusion 
was not provided thwarting appellate review.  

As previously explained, the evidence contemporaneous with 
the pastor's statement consists of private treatment records, 
documenting insomnia and depression, which alone are 
insufficient to rate post-traumatic stress disorder higher 
than 50 percent under the General Rating Formula for Mental 
Disorders. 

For these reasons, the criteria for an initial rating higher 
than 50 percent for post-traumatic stress disorder before 
September 7, 2004. 

On September 7, 2004, the veteran was afforded a VA 
examination to evaluate post-traumatic stress disorder.  In 
May 2008, a second VA evaluation of post-traumatic stress 
disorder was conducted. 

On VA examination on September 7, 2004, it was noted that the 
veteran had worked for 25 years for the same company and he 
had retired in 1995.  For family relationships, the 
relationships with his brothers and sisters and his two 
children were described as good.  It was noted that the 
veteran was separated from his wife after more than 30 years 
of marriage because the veteran had become withdrawn and his 
nightmares scared his wife. 

The veteran was described as oriented and his appearance was 
appropriate. His affect, speech, and communication were 
normal.  His mood was depressed, but his mood did not affect 
his ability to function independently and he did not 
demonstrate any impairment in impulse control.  The veteran 
denied panic attacks, delusions, hallucinations, or suicidal 
or homicidal ideation.  There was evidence of some 
obsessional rituals, in terms of being a workaholic in order 
to avoid thinking about Vietnam.  His thought processes were 
normal.  Judgment and abstract thinking were intact.  There 
was evidence of mild memory impairment, particularly in 
short-term memory.  He was able to understand simple and 
complex commands.   

As for symptoms associated post-traumatic stress disorder, 
the veteran had recurrent recollections and distressing 
dreams of Vietnam and distress at the exposure to similar 
events.  He avoided associations with Vietnam.  He had 
diminished participation in activities, feelings of 
detachment from others, difficulty falling asleep, 
exaggerated startle responses, and hypervigilance.  
The veteran, however, was able to perform his activities of 
daily living and manage his funds.  He did experience 
difficulties establishing and maintaining effective work and 
social relationships.  As to personal relationships, the 
veteran was in process of a divorce because of his social 
withdrawal and frightening nightmares.  The Global Assessment 
of Functioning  (GAF) score was 50. 

The record shows that the veteran has symptomatology that is 
associated with the criteria for the 70 percent rating under 
the General Rating Formula for Mental Disorders, Diagnostic 
Code 9411, and symptoms associated with the diagnosis of 
post-traumatic stress disorder under the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV), which is 
referred to in 38 C.F.R. Part 4, § 4.130 (rating mental 
disorders), but not covered in the rating criteria.  All of 
the veteran's symptoms are considered in the analysis. 

As for the symptoms associated with the criteria for the 70 
percent rating under the General Rating Formula for Mental 
Disorders, Diagnostic Code 9411, the veteran's mood was 
depressed, there was evidence of some obsessional rituals, in 
terms of being a workaholic in order to avoid thinking about 
Vietnam, and evidence of mild impairment of short-term 
memory.  

The more predominant symptoms were those associated with the 
diagnosis of post-traumatic stress disorder, namely, 
recurrent recollections and distressing dreams of Vietnam, 
distress at the exposure to similar events, avoidance of 
associations with Vietnam, diminished participation in 
activities, feelings of detachment from others, sleep 
disturbance, exaggerated startle response, and 
hypervigilance.  He did experience difficulties establishing 
and maintaining effective social relationships and the 
veteran was in process of a divorce because of his social 
withdrawal.  And the GAF score was 50, representing serious 
impairment in social functioning.  



Since the veteran retired in 1995, the degree of occupational 
impairment is difficult to determine, but clearly there is 
evidence of serious social impairment as the veteran was 
separated from his wife after more than 30 years of marriage 
because the veteran had become socially withdrawn and his 
behavior associated with post-traumatic stress disorder 
affected their relationship, indicative of the inability to 
establish and maintain effective relationships.

In light of the above, the effect of post-traumatic stress 
disorder more nearly approximates the criteria for a 70 
percent rating, that is, occupational and social impairment 
with deficiencies in most areas such as family relations, 
judgment, thinking, and mood.

Since September 7, 2004, the evidence does not show a 
significant change in the symptoms of post-traumatic stress 
disorder, and the evidence does not show that post-traumatic 
stress disorder results in gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name, the 
criteria for a 100 percent rating. 

ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder before September 7, 2004, is denied.

An initial rating higher of 70 percent for post-traumatic 
stress disorder from September 7, 2004, is granted, subject 
to the law and regulations, governing the monetary award of 
benefits. 

An initial rating higher than 70 percent from September 7, 
2004, is denied. 

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


